          Case 1:21-mj-00122-RMM Document 29 Filed 08/11/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                     :
                                              :
         v.                                   : CRIMINAL NO. 21-MJ-00122(RMM)
                                              :
 MATHEW CAPSEL,                               :
         Defendant.                           :

                                             ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon consent,

it is therefore

        ORDERED that the Preliminary Hearing currently scheduled for August 11, 2021 shall be

VACATED, as Defendant has previously waived his right to a preliminary hearing (see Feb. 4,

2021 Minute Entry). It is further

        ORDERED that the parties shall appear for a Status Hearing at 1:00 p.m. on September 13,

2021, before Magistrate Judge Zia M. Faruqui. It is further

        ORDERED that based on the representations made by the parties the time from August

11, 2021 through September 13, 2021 shall be excluded in computing the date for speedy trial in

this case. The Court finds that the ends of justice served by the granting of such continuance

outweigh the best interests of the public and the defendant in a speedy trial, as the continuance

will provide the parties with additional time to engage in pretrial negotiations.

                                                                         Robin M.
 August 11, 2021                                                         Meriweather
                                                   ______________________________________
                                                   The Honorable Robin M. Meriweather
                                                   United States Magistrate Judge
